DETAILED ACTION
This office action is in response to communications filed on May 13, 2022, concerning application number 17/264,211.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 9-16 are allowed.
Claims 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Status of Claims
Amendment to the Claims was filed on May 13, 2022.
Claims 1-20 are pending.
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant’s arguments with regard to the rotating movement and the seal are drawn towards newly added claim limitations. Brown, as applied below meets the newly added claim limitations.
Claim Objections
Amendment to the Claims filed on May 13, 2022, obviate the necessity of the claim objections raised in the office action mailed on March 29, 2022.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown et al. (US PG PUB 2006/0102359, hereinafter “Brown”).
Regarding Claim 1, Brown discloses a blowout preventer (10, fig. 1), comprising: a housing (12) comprising a central passage (11A, 11B, and dashed lines in ann. fig. 4) and a first aperture (ann. fig. 4 illustrates the upper and lower portion of the cylindrical shaped aperture); and a first ram assembly (14A) slidably disposed in the first aperture, wherein the first ram assembly comprises a ram block (15A includes element 52) and an actuator (16, 18) configured to rotate the ram block when the ram block is disposed in the first aperture of the housing (Actuator assemblies 16 and 18 are provided on front and rear sides of the apparatus respectively, each actuator assembly including a pair of hydraulic pistons. In this embodiment, actuator assembly 16 includes one piston 17A which functions to actuate a ram of assembly 15A, and one piston functioning to actuate a ram of assembly 15B. Similarly, actuating assembly 18 comprises pistons 19A and 19B, respectively functioning to actuate opposing rams in ram assemblies 15A and 15B. In each case, the pistons are coupled to the rams by scotch yoke type actuators 13, although it will be appreciated that other arrangements could be adopted., para 0081); wherein the ram block of the first ram assembly comprises an open position (fig. 5A, para 0085) and a closed position (fig. 5B, para 0085) that is extended through the first aperture towards the central passage of the housing relative to the open position.

    PNG
    media_image1.png
    871
    766
    media_image1.png
    Greyscale

BROWN – ANNOTATED FIGURE 4
Regarding Claims 2 and 4, Brown discloses the ram block of the first ram assembly (14A includes ram block 15A with element 52) comprises a port (81) extending between a first end face and a second end face of the ram block (figs. 8A and 8B illustrates port 81 from first end face to second end face; described in para 0092 “alignment drum 52 has a cross-axial bore 81 formed therein. The bore 81 is substantially circular in cross section, with diameter corresponding to the inner diameter of the wellbore. In opposing edges 83a, 83b of the cross-axial bore, channels 84a and 84b are formed, extending outwardly from the centre of the cross-axial bore. The channels 84a, 84b are formed on diametrically opposed sides of the drum, with a diameter less than that of the cross axial bore 81, but large enough to accommodate a wireline or pipeline being run in the wellbore.”).
Regarding Claim 3, Brown discloses a plurality of circumferentially spaced pins (ann. fig. 4) extending between (the pins connect the actuator 16 to the ram assembly 14A, and the pins are located between the actuator 16 and the ram assembly 14A and the ram blocks 15A) the actuator (16) and the ram block (15A) of the first ram assembly (14A).
Regarding Claim 5, Brown discloses the first ram assembly (14A)  further comprises a locking sleeve (13) disposed about the actuator (16)(ann. fig. 4 illustrates the slot of locking sleeve 13 is disposed about second end of actuator 16 piston 17A), wherein the locking sleeve comprises a locked position (locking sleeve 13 controls the rotation of the ram assembly 14A; the actuating assembly 16 for ram assembly 14A comprises pistons 17A that are coupled to scotch type locking sleeves 13, then the locking pin located at the second end of the actuator piston 17A is in an engaged/locked position rotation between the ram block an14A and housing 12 is restricted; this position is illustrated in fig. 1; the locking sleeve 13 prevents further movement of the second end of the actuator’s piston 17A) restricting relative rotation between the ram block and the housing and an unlocked position permitting relative rotation between the ram block and the housing (movement is allowed when the second end of the piston 17A locking pin moves in the locking sleeve 13 away from the position in fig. 1).
Regarding Claim 6, Brown discloses the first ram assembly further comprises a locking pin (pin located on second end of actuator piston 17A, as illustrated in ann. fig. 4) coupled to the locking sleeve (13) and the actuator (16), wherein the locking pin is configured to lock the locking sleeve in the locked position (locking sleeve 13 controls the rotation of the ram assembly 14A; the actuating assembly 16 for ram assembly 14A comprises pistons 17A that are coupled to scotch type locking sleeves 13, then the locking pin located at the second end of the actuator piston 17A is in an engaged/locked position rotation between the ram block an14A and housing 12 is restricted; this position is illustrated in fig. 1; the locking sleeve 13 prevents further movement of the second end of the actuator’s piston 17A).
Regarding Claim 7, Brown discloses a second ram assembly (14B) slidably disposed in a second aperture (ann. fig. 4) formed in the housing (12) that is axially spaced (first ram assembly and second ram assembly are axially spaced along the longitudinal axis of central passage 11A, 11B, and ann. fig. 4) from the first aperture (14A), wherein the second ram assembly comprises a ram block (15B) and an actuator (16) configured to rotate the ram block of the second ram assembly when the ram block is disposed in the second aperture of the housing (ann. fig. 4).
Regarding Claim 8, Brown discloses the ram block of the second ram assembly (14B includes ram block 15B with element 52) includes a port (81) extending between a first endface and a second endface of the ram block (figs. 8A and 8B illustrates port 81 from first end face to second end face; described in para 0092 “alignment drum 52 has a cross-axial bore 81 formed therein. The bore 81 is substantially circular in cross section, with diameter corresponding to the inner diameter of the wellbore. In opposing edges 83a, 83b of the cross-axial bore, channels 84a and 84b are formed, extending outwardly from the centre of the cross-axial bore. The channels 84a, 84b are formed on diametrically opposed sides of the drum, with a diameter less than that of the cross axial bore 81, but large enough to accommodate a wireline or pipeline being run in the wellbore.”).
Regarding Claim 17, Brown discloses a method for operating a blowout preventer (10), comprising:(a) disposing a first ram assembly (14A) in a first aperture (ann. fig. 4 illustrates the upper and lower portion of the cylindrical shape of the first aperture) formed in a housing (12) of the blowout preventer; (b) rotating a ram block (15A) of the first ram assembly between a first angular position (open position) and a second angular position (closed position illustrated in ann. fig. 4) with the first ram assembly disposed in the first aperture of the housing; and (c) actuating (actuator 16 has piston 17A that actuates the rotation of the first ram assembly 14A) the ram block between an open position and a closed position (fig. 1) that is extended through the first aperture towards the central passage of the housing relative to the open position.
Regarding Claim 18, Brown discloses (b) comprises applying a torque (second end of piston 17A applies a torque to the locking sleeve 13) to an actuator (13, 16) that is rotatably locked to the ram block (15A) (locking sleeve 13 controls the rotation of the ram assembly 14A; the actuating assembly 16 for ram assembly 14A comprises pistons 17A that are coupled to scotch type locking sleeves 13, then the locking pin located at the second end of the actuator piston 17A is in an engaged/locked position rotation between the ram block an14A and housing 12 is restricted; this position is illustrated in fig. 1; the locking sleeve 13 prevents further movement of the second end of the actuator’s piston 17A).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daphne Barry whose telephone number is (571)272-9966 and fax number is (571) 273-9966.  The examiner can normally be reached on Monday through Friday 9 AM-6 PM (eastern).
If attempts to reach the examiner by telephone are unsuccessful, one of the examiner’s supervisors can be reached by phone, either Mary McManmon can be reached at (571) 272-6007, Craig Schneider can be reached at (571) 272-3607, or Kenneth Rinehart can be reached at (571) 272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAPHNE M BARRY/Primary Examiner, Art Unit 3753